EXHIBIT 10.46c

Employment Contract

between

InterMune Schweiz AG, c/o BDO AG, Gestadeckplatz 2, 4410 Liestal

(the Company)

and

Giacomo Di Nepi, Kaenelrain 8, 4106 Therwil

(the Employee)

27 December, 2010



--------------------------------------------------------------------------------

Employment Contract between InterMune Schweiz AG and Giacomo Di Nepi      2
  |  9

 

Recitals

The Employee and InterMune, Inc. (InterMune) entered into an employment contract
effective October 30, 2009 (Original Employment Agreement).

In connection with the acceleration of our efforts in the EU following the
positive CHMP opinion on December 16, the Employee consented on December 27,
2010 that the Original Employment Agreement be amended and that a new employment
agreement between the Employee and the Company be executed.

Based on the foregoing, the parties agree as follows:

Function

The Company hereby employs and appoints the Employee as Senior Vice President &
Managing Director, Europe. He will be a member of the Company’s Executive
Committee. This is position is a 75% position. In addition, the Employee is
employed by InterMune, Inc. in a 25% position under the terms of an employment
letter with InterMune, Inc. of equal date with this Agreement.

The Company reserves the right to modify the Employee’s position, duties and
supervisor from time to time as it deems appropriate.

The Employee reports to the CEO and President of InterMune.

The Employee has also been elected as President of the Company’s Board of
Directors.



--------------------------------------------------------------------------------

Employment Contract between InterMune Schweiz AG and Giacomo Di Nepi      3
  |  9

 

Term of Employment

The term of employment shall begin on December 27, 2010. For purposes of
calculating the duration of the employment contract, however, the date of
October 30, 2009 shall be considered.

The present employment contract will enter in force only if an employment
agreement for a 25% position is concluded between the Employee and InterMune
(InterMune Employment Agreement).

No probationary period applies.

Either party may terminate the employment by giving written notice as required
by Swiss law at the end of a calendar month. The termination of the InterMune
Employment Agreement will result in the termination of the present employment
agreement, unless otherwise agreed in writing by the parties.

Place of Work

Place of work shall be Liestal, Basel. The Employee will be required to travel.
Should the Office be relocated more than 80 miles from its current place,
InterMune will give you and your family the option to relocate; should you
choose to do so, InterMune will pay all usual and customary relocation expenses
for you and your family. Should you choose not to do so, InterMune will pay you
reasonable commuting costs.

Working Time

The Employee shall dedicate full time, attention and energy to the business of
the Company for 75% of his productive time. The remaining 25% of the Employee’s
productive time shall be on behalf of InterMune, Inc. under the terms of the
InterMune Employment Agreement. He shall devote such of his time to the
performance of his duties hereunder as shall be necessary. Any overtime work or
additional tasks performed by the Employee is fully compensated by the salary
according to Section 5.1.



--------------------------------------------------------------------------------

Employment Contract between InterMune Schweiz AG and Giacomo Di Nepi      4
  |  9

 

Compensation

Salary

The Employee will be paid an annual salary of CHF 270,606. The annual salary
will be paid in twelve equal monthly installments by bank transfer at the end of
each calendar month.

The Employee will also receive an automobile allowance of CHF 2,382 per month.

Performance-related Bonus

Additionally, the Employee will be eligible to participate in the Company’s
discretionary incentive bonus program designed to provide a financial reward for
achieving performance goals. The incentive plan will be based on two criteria:
his individual performance against his goals as determined by his manager and
the Company’s performance as determined by the Company’s senior management and
Board of Directors. For 2010, his target bonus will be 35% of his salary. Upon
EMEA approval of pirfenidone and the commercial launch of pirfenidone in the
European market, the Employee’s bonus structure will be revisited and modified
to reward him for the successful growth of that market.

Salary deductions

The applicable Employee contributions to social insurance schemes payable by the
Employee in accordance with the respective regulations or individual agreements
shall be deducted from the gross compensation payments made to the Employee
under Section 5.

Vacation

The Employee is entitled to 20 days paid vacation per calendar year. Vacation
will be taken at times mutually agreed by the Employee and the Company.



--------------------------------------------------------------------------------

Employment Contract between InterMune Schweiz AG and Giacomo Di Nepi      5
  |  9

 

Employee Benefits

The Employee will continue to be eligible to participate in InterMune’s employee
benefit plans, in accordance with the terms and eligibility requirements of
those plans and as set out in the InterMune Employment Agreement. Specifically,
the Employee and his dependents will continue to be eligible for, and to
participate in, group health insurance under InterMune’s current Aetna PPO plan.
For the avoidance of doubt, in the event you become ineligible to the Aetna PPO
plan, InterMune agrees to provide substantially similar health insurance to you
and your family.

Duty of Loyalty

The Employee shall carefully perform the work assigned to him and shall observe
in good faith directives and specific instructions given to him. He acknowledges
that his function requires an exacting degree of loyalty to the Company. He is
expected to invest his entire work to the benefit of the Company and to refrain
from any activities which could have an adverse effect on or conflict with the
Company’s interests or the Employee’s performance.

The Employee acknowledges in writing that he has read and agrees to abide by the
provisions of InterMune, Inc.’s Code of Business Conduct and Ethics.

Acceptance of Benefits from Third Parties

The Employee shall not accept any payments, gifts, loans or other benefits in
connection with his services under this agreement, except for usual
complementary gifts at the end of the year or at closing of a project.

Confidentiality Covenant

During the employment and after its termination, the Employee may neither
communicate to third parties nor make use of any confidential information which
he learns of at his work for the Company. Confidential information shall
comprise anything, which at the relevant point in time was not already
demonstrably known to the public, particularly information about any kind of
know-how (e.g., inventions,



--------------------------------------------------------------------------------

Employment Contract between InterMune Schweiz AG and Giacomo Di Nepi      6
  |  9

 

developments, data collections, procedures and concepts, business relationships)
which is relevant for the Company or for persons who stand in relation or
cooperate with the Company.

The Employee agrees to act in accordance with any valid non-disclosure agreement
to which he may be subject. He further agrees that he will not bring onto the
Company’s premises any unpublished documents or property belonging to any former
employer or other person to whom he has an obligation of confidentiality.

Intellectual Property Rights

The rights to inventions and designs made or conceived by the Employee
individually or jointly while performing his employment activity and in
performance of his contractual duties belong to the Company regardless of
whether they are legally protected (Art. 332 para. 1 CO). The rights to
inventions and designs, made or conceived by the Employee while performing his
employment activity, but not during the performance of his contractual duties,
shall be disclosed by him to the Company in accordance with Art. 332 para. 2 CO
in writing and shall be offered for acquisition against reasonable compensation
regardless of whether they are legally protected.

Other rights to any work products and any know-how, which the Employee creates
or in which creation he participates while performing his employment activity
belong exclusively to the Company. To the extent that work products (e.g.,
software, reports, documentations) are protected by copyrights, the Employee
hereby assigns to the Company any and all rights related to such work products,
particularly the copyright and any and all rights of use, including the rights
of production and duplication, of publishing, to use, to license or to sell, to
distribute over data or online media, to modify and develop further as well to
develop new products on the basis of the work product of the Employee or on the
basis of parts of such work product.

To the extent that the work products comprise software, the Company in
particular has the following, freely transferable and otherwise realizable
rights on an exclusive basis:



--------------------------------------------------------------------------------

Employment Contract between InterMune Schweiz AG and Giacomo Di Nepi      7
  |  9

 

  a. the right to use the software in its own operation and group of companies;

 

  b. the right to allow third parties to use the software without any
restriction or under the condition of a commercial or private purpose,
irrespective of whether such use requires copies of the software, occurs in a
network operation or is made possible in another technical manner, and also
independent of whether usage rights are granted through sales, license, lease or
other type of contracts;

 

  c. the right of first publication, of non-commercial distribution and
commercial marketing of the software, regardless of how and on the basis of
which distribution concept such marketing takes place;

 

  d. the right to make copies of the software on any and all data media;

 

  e. the right to maintain the software;

 

  f. the right to modify, improve, extend, translate, decompile, disassemble or
otherwise process the software;

 

  g. the right to use the software as a model for new developments or extensions
of other works; as well as

 

  h. the right to grant the rights pursuant to (c) to (g) to third parties.

For the purposes of this section, the term software shall mean computer programs
of any level and kind, particularly operating and application programs, as well
as any and all work results that result or are created as part of the design,
development, installation or maintenance of the respective computer program or
otherwise in connection with it, irrespective of the data media and form in
which they are recorded. The term software also comprises source codes.

The Company is not obligated to exercise its rights set forth in the preceding
paragraphs. The Employee waives the right to be named as author or inventor. The
Company is entitled to designate itself as the exclusive owner of the patent
rights, copyrights and other rights related to the work products.

Further, the Employee will comply with the enclosed InterMune Proprietary
Information and Inventions Agreement, which contains specific commitments
regarding confidentiality.



--------------------------------------------------------------------------------

Employment Contract between InterMune Schweiz AG and Giacomo Di Nepi      8
  |  9

 

Non-Solicitation Covenant

The Employee agrees that for a period of two years after his employment with the
Company ends, he will not solicit any Company’s employee or consultant to leave
his or her employment or consulting relationship with the Company in order to
begin employment or a consulting relationship with any company or business in
actual or potential competition with the Company.

Return of Property

Upon notice of termination of the employment, and in no case later than at the
date on which the employment is terminated, the Employee shall return to the
Company all property of the Company that is in his possession or control,
including without limitation, all computer files and other information
containing confidential information, and all mailing lists, reports, files,
memoranda, records, computer hardware, software, mobile phones, credit cards,
door and file keys, computer access codes or disks and instructional manuals,
and other physical or personal property which he received or prepared or helped
prepare in connection with his employment with the Company. The Employee further
agrees that he will not make, retain or furnish to any other person or entity
any copies, duplicates, reproductions or excerpts thereof.

The items mentioned above or products of work may not be copied or duplicated
for private or other purposes.

Data Protection

The Employee agrees that the Company may forward the Employee’s data for
processing to its affiliated companies in Switzerland and abroad.

Additional Provisions

The following documents (the Documents) form an integral part of this Agreement:

 

  •  

InterMune, Inc.’s Code of Business Conduct and Ethics



--------------------------------------------------------------------------------

Employment Contract between InterMune Schweiz AG and Giacomo Di Nepi      9
  |  9

 

  •  

Proprietary Information and Inventions Agreement

The Employee confirms receipt of the Documents and knowledge of their content.

In the event of any ambiguity, discrepancies or conflict between the Agreement
and the Documents the terms of this Agreement shall prevail.

Amendments and Waivers

Subject to the following paragraph, this Agreement may only be modified or
amended by a document signed by the parties. Any provision contained in this
Agreement may only be waived by a document signed by the party waiving such
provision.

The Company reserves the right to change or amend the Documents. Unless the
Employee objects in writing to such changes within 10 days after having received
the changes, the Employee is deemed to have accepted the changes

Entire Agreement

This Agreement, including the Documents and any other documents referred to
herein, constitutes the entire agreement and understanding among the parties
with respect to the subject matter hereof, and shall supersede all prior oral
and written agreements or understandings of the parties relating hereto.

Governing Law

This Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland.

This Agreement has been executed in 2 (two) originals.

For the Company:



--------------------------------------------------------------------------------

Employment Contract between InterMune Schweiz AG and Giacomo Di Nepi      10
  |  9

 

Howard Simon     /s/ Howard Simon [name, function]     [name, function] Date:
27.12.2010     SVP HR + CORPORATE SERVICES     INTERMUNE, INC.

 

The Employee: /s/ Giacomo Di Nepi Giacomo Di Nepi Date: 28. 12. 2010